                                                                         FILED
                  IN THE UNITED STATES DISTRICT COURT                     MAY 07 2019
                      FOR THE DISTRICT OF MONTANA                         Clerk, U.S Courts
                                                                          District Of Montana
                           MISSOULA DIVISION                              Missoula Division




 GARMIN INTERNATIONAL, INC.                   CV 18- 112-M- DLC
 and GARMIN USA, INC.,

              Plaintiffs,
                                                    ORDER
       v.

 UAVIONIX, CORP.,

              Defendant.


      Before the Court is the Unopposed Motion re: Local Counsel's Attendance

at Depositions of Defendant Plaintiffs Garmin International, Inc. and Garmin USA,

Inc. (Doc. 58.)

      IT IS ORDERED that the motion (Doc. 58) is GRANTED. Local counsel

for the Plaintiffs is excused from attending in-person or telephonically any

remaining depositions in the case taking place outside of the state of Montana.

      DATED this     1-~    day of May, 20 9.




                                       Dana L. Christensen, Chief Ju ge
                                       United States District Court
